Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/15/2021 has been received and claims 1-6, 8-10, and 12-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John D. Russell on December 3, 2021.

The application has been amended as follows: 
in line 1 of Claim 1, delete “comprised of a plurality of” and insert --for--;
in line 2 of Claim 1, 
delete “devices for a” and insert --of--,
delete “port” and insert --ports--;
between line 2 and line 3 of Claim 1, insert --a plurality of cleaning, disinfection or sterilization devices, wherein each cleaning, disinfection or sterilization device of the plurality of cleaning, disinfection or sterilization devices comprises:--;
in line 3 of Claim 1, insert -- and-- after “;”;
in line 6 of Claim 1, delete “and”;
in lines 7-10 of Claim 1, delete “another first housing…another housing, wherein”;
in line 11 of Claim 1, insert --wherein-- before “the “;
in line 15 of Claim 1, 
delete “the” before “catheter” and insert --a--,
insert --of the catheter-- after “port”;
in line 17 of Claim 1, 
delete “the” and insert --one of the plurality of-- before ”cleaning”,
delete “device” and insert --devices--; 
in line 18 of Claim 1, delete “for the catheter access port” and insert --that is coupled to the catheter access port--;
in line 19 of Claim 1, delete “.” and insert --; and--;
in next line after line 19 of Claim 1, insert --wherein each first housing of the plurality of cleaning, disinfection or sterilization devices is shaped identically, wherein the bottom surface of the first housing of each one of the of the plurality of  of each one of the of the plurality of cleaning, disinfection or sterilization devices.--;
in line 2 of Claim 3, delete “, the” after “lock”;
in lines 3-7 of Claim 3, delete “cleaning, disinfection … source”;
in line 2 of Claim 4, delete “further comprising … to mate” and insert --wherein--;
in line 3 of Claim 4, 
delete “with a catheter … light source,”,
delete “third” and insert --second--;
in line 4 of Claim 4, delete both instances of “another”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the last remaining rejections (i.e. 35 U.S.C. §112(b) rejections) of the claims. While prior art such as Etter (20200188543) discloses one cleaning, disinfection or sterilization device (see paragraph 13 of Office Action mailed 11/13/2020), Etter (‘543) does not specifically teach a system comprised of a plurality of cleaning, disinfection or sterilization devices that are shaped identical to one another and also shaped to snap-fit with one another in the manner as required in the claim 1. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system for cleaning, disinfection or sterilization of catheter access ports comprising a plurality of cleaning, disinfection or sterilization devices where each one of the plurality of cleaning, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799